Title: To John Adams from François Adriaan Van der Kemp, 25 April 1782
From: Van der Kemp, François Adriaan
To: Adams, John



Leyde 25. April 1782
Sir

Althoug I am not So happÿ to be the first in making mÿ Compliments to your Excellencÿ; I am however persuaded that not one of mÿ countrÿmen is more addicted to the cause of America and more attached to your Excellencÿ than I am.
I congratulate mÿself with the favour of your Excellency’s acquaintance—with a part of the friendship of your Excellencÿ, and I flatter mÿself, that the aknowledgment of your High Rank wil not chance ÿour character. The eminent qualities of your heart remove the Shadow of fear, in this respect, and the knowledge, that I am a man, a Republican, do me think, that I Shal have a rigth to your good opinion.
In one of other case, perhaps I maÿ be to your Excellencÿ of the American States of anÿ Service; this Shal me given a great Satisfaction. In this city there are Members of Regencÿ, who, in the regulation of a treatise of commerce Should be able to give anÿ elucidations. Moondaÿ I Shal part to Nÿmegen in Gelderland—to consommate my marriage, and the month of Juin I hope to be in Friesland. Recommending mÿ in Your Excellency’s good opinion, I am with the highest esteem Sir! Your Excellency’s much addicted and Obliged Servant Fr.

Ad van der Kemp

